EXHIBIT 32 Certification pursuant to 18U.S.C. Section 1350, as adopted pursuant to Section 906 of hte Sarbanes-Oxley Act of 2002 Richard C. Sauerman, President and Chief Executive Officer and Russell Dahl, Chief Financial Officer of New Bancorp, Inc. (the “Company”) each certify in their capacity as officers of the Company that they have reviewed the Annual Report of the Company on Form 10-K for the year ended December 31, 2015 and that to the best of their knowledge: the Report fully complies with the requirements of Sections 13(a) of the Securities Exchange Act of 1934; and the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 30, 2016 /s/Richard C. Sauerman Date Richard C. Sauerman President and Chief Executive Officer March 30, 2016 /s/Russell Dahl Date Russell Dahl Chief Financial Officer
